In the Supreme Court of Georgia



                                     Decided: April 5, 2021



     S21Y0684. IN THE MATTER OF EARNEST REDWINE.

     PER CURIAM.

     This matter is before the Court on the report and

recommendation of Special Master Patrick Head, recommending

that the Court accept the petition for voluntary surrender of license

filed by Earnest Redwine (State Bar No. 597610).

     In July 2020, the Bar filed a Formal Complaint, alleging that

Redwine had violated several provisions of the Georgia Rules of

Professional Conduct in connection with his neglect of a client in a

personal injury matter that resulted in the client’s lawsuit being

dismissed with prejudice. Redwine did not file an answer to the

Formal Complaint; instead, in November 2020, he filed a petition for

voluntary surrender, admitting the essential allegations of the
Formal Complaint. The State Bar recommended that the petition

be accepted.

     Redwine has been a member of the Bar since 1992. The facts,

as found by the Special Master and as admitted by Redwine, show

the following. In December 2016, Redwine was retained to represent

a client in pursuing a personal injury claim. Redwine falsely told

his client that he was performing work on the matter, and although

he filed an action the day before the statute of limitation was to

expire, he failed to serve the defendant. After Redwine failed to

appear at a calendar call, the defendant filed a motion to dismiss for

lack of service. The trial court granted the defendant’s motion and

dismissed the action with prejudice. Redwine failed to inform his

client about the dismissal, and when she learned about it, she filed

a grievance. Redwine did not respond to the grievance or to the

ensuing Notice of Investigation.

     The Special Master determined that by this conduct, Redwine

violated Rules 1.2 (a), 1.3, 1.4 (a), 3.2, 8.4 (a) (4), and 9.3 of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).

                                   2
The maximum sanction for a violation of Rules 1.2 (a), 1.3, and 8.4

is disbarment, and the maximum sanction for a violation of Rules

1.4 (a), 3.2, and 9.3 is a public reprimand.

     The Special Master considered the ABA Standards for

Imposing Lawyer Sanctions (1992), see In the Matter of Morse, 266

Ga. 652, 653 (470 SE2d 232) (1996), and we agree that the following

aggravating circumstances are present: dishonest motive and

substantial experience in the practice of law. See ABA Standard

9.22 (b), (i). We also agree that the only mitigating circumstance

present is the lack of a prior disciplinary record, see ABA Standard

9.32 (a), although we note that Redwine is currently under an

administrative suspension.     Further, in recommending that the

Court accept the petition for voluntary surrender, the Special

Master noted disciplinary cases in which similar violations have

resulted in disbarment. See In the Matter of Bennett, 307 Ga. 679

(837 SE2d 298) (2019); In the Matter of Thompson, 306 Ga. 618 (832

SE2d 334) (2019); In the Matter of Annis, 306 Ga. 187 (829 SE2d

346) (2019); In the Matter of Jennings, 305 Ga. 133 (823 SE2d 811)

                                   3
(2019); In the Matter of Garcia, 303 Ga. 537 (813 SE2d 591) (2018);

In the Matter of Watkins, 302 Ga. 226 (805 SE2d 816) (2017).

     Having reviewed the record, we agree with the Special

Master’s recommendation and accept Redwine’s petition for

voluntary surrender of his license, which is tantamount to

disbarment. See Bar Rule 1.0 (r). Accordingly, it is hereby ordered

that the name of Earnest Redwine be removed from the rolls of

persons authorized to practice law in the State of Georgia. Redwine

is reminded of his duties pursuant to Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                  4